DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Prosecution
In view of the Pre-Brief Conference Request filed on 10/22/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHARLES A MARMOR II/
Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                              
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘deployment device’ in claim 40; ‘cooling component’ in claim 40; ‘temperature tracker’ in claim 43; and ‘tamper indicator’ in claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s note regarding Device Claims
Examiner notes: in view of Applicant’s previous remarks as well as the most recent pre-brief conference request remarks regarding what Applicant considers to be 
Namely, claim 40 is a device / apparatus claim and not a method claim — and thus Applicant’s previous arguments, and this Application’s disclosure, which appear to detail that the invention primarily encompasses an expedited logistics process (method) of providing a skin graft (cutaneous construct) which is pre-loaded into a syringe and then mailed to, e.g., a clinician for use on a patient, is not a scope of invention readily discernible in the structural tense of limitations conferred by this Application’s device claims.  The recitation of a kit comprising a tissue construct in a deployment device does not require that an applicable prior art reference teach a corresponding method of mailing a sealed envelope already containing a tissue construct pre-loaded in a syringe which is then opened for a first time by a clinician in order to anticipate the recited kit.  
Instead, if a reference teaches a tissue construct kit which contains a syringe which is then to be loaded with a harvested and cultured construct at the time of opening and use by the clinician, then the device claim is taught by the reference.  To wit, in a given prior art reference, because the constituent structures of the kit can — and are intended to — eventually be assembled to constitute a kit having a structure of a syringe full of a tissue construct, even if the kit is not initially in such a state upon opening, the reference therefore teaches the limitation of a kit comprising a cutaneous 
Nonetheless, Examiner also believes the Bendis reference cited below actually does teaches numerous method embodiments of assembling tissue-construct-filled syringes to be loaded into sealed mailing kits for later (future) opening and use by clinicians as detailed in the citations below.  Further, in earnest and good faith advancement of prosecution, as well as to ensure compact and efficient treatment of the claims as filed, Examiner has provided an alternate prior art rejection of claims 40-41 to provide a teaching of a syringe specifically loaded with a skin-graft. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40-41 and 47-49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bendis (US 20170275582 A1).

For claim 40, Bendis teaches A kit, [entire disclosure – see at least abstract and kit 12 of Fig. 1A], comprising: 
an insulated [materials to form kit 12 per ¶34 include silicone and thermoplastics which have insulative traits] mailer [packaging and shipping per ¶103, ¶411];
a cooling component; [cold blocks per ¶¶55-61]; 
[bio-disposal bag 14 per ¶31]; 
and an autologous [optionally autologous per ¶51] cutaneous construct in a deployment device. [the harvesting and subsequent creation / culturing of a variety of ‘cutaneous’ constructs via a series of syringes is a central inventive principle throughout the entire disclosure of Bendis – Bendis teaching a variety of culturable / cultivatable cell and tissue types per ¶¶64-71 and Table 1 including a number of cutaneous related cells / tissues which are deployed via scaffolding and/or matrices per ¶¶70-71 then delivered via injection syringe and cannula per ¶55 and ¶¶676-677;  the exemplary embodiment of adipose/adipocyte harvesting and culturing / cultivation of at least ¶¶219-299 is also a form of a cutaneous construct as per ¶577 adipose/adipocytes are direct structural / supportive constituents of dermal and epidermal layers].  

For claim 41, Bendis teaches The kit of claim 40, wherein the autologous cutaneous construct is a semi-liquid suspension [e.g., semisolid cells per ¶70, hydrogel and polymeric scaffold per ¶¶70-71; more generally, under BRI, adipose/adipocytes can themselves be understood as ‘semi-liquid’ suspension (i.e., fat itself being semiliquid)] in a sterile and transparent syringe with a plunger. [syringes for harvesting and delivery are a central inventive principle throughout the entire disclosure of Bendis – see at least Figs. 4-7, ‘injectible’ mention of hydrogel per ¶70 (i.e., reasonably implicitly via syringes), and injection syringe per ¶¶676-677 (for preferable embodiment of adipose harvesting and injection but equally applicable to tissue types and structures of ¶¶64-71]. 

For claim 47, Bendis teaches The kit of claim 40, further comprising a security feature. [per ¶37, ¶50]

For claim 48, Bendis teaches The kit of claim 47, wherein the security feature is a tamper indicator. [per ¶37, ¶50]. 

For claim 49, Bendis teaches The kit of claim 40, wherein the cooling component is at least one of a freezer pack, [cold block of ¶¶55-61 are a form of freezer pack; see also direct mention of freezer storage per ¶42, ¶938], dry ice, wet ice, and liquid nitrogen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendis.

For claim 42, Bendis teaches The kit of claim 40, further comprising a label marked with identifying information. [labeling per ¶¶11-12, ¶17]. 
Examiner takes official notice that such a feature would be well-known and common in the pertinent art at the time of filing (i.e., labeling samples/materials from/for a patient with a corresponding patient ID number). 

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendis in view of Kienholz (US 5415282 A – previously cited). 

For claim 43, Bendis fails to teach the kit having a temperature tracker. However, Bendis does generally teach in ¶55 et seq. temperature control of the kit.  Kienholz teaches a sample mailing kit comprising a temperature tracker [col. 3 ll. 53-55].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the kit of Bendis to include the temperature indicator strip of Kienholz in order to track and maintain temperature for sterile and laboratory purposes.  As motivated by Bendis ¶55 and Kienholz cols. 1-2. 

Claim(s) 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendis in view of Cobanoglu (US 20140371650 A1 – previously cited).

For claims 44-45, Bendis fails to teach the kit having a silicone wound dressing.  However, consider that throughout the entirety of the disclosure of Bendis — Bendis teaches numerous surgical and harvesting steps involving cutting and/or puncturing a patient which would reasonably require some form of wound treatment.  
[entire disclosure – see at least abstract]  including a silicone dressing [silicone per ¶24, ¶33, ¶40].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the kit of Bendis to incorporate the silicone wound dressing of Cobanoglu in order to help control bleeding (such as during a procedure of Bendis) and to also help immobilize the dressing upon the wound in an initial stage of application. As motivated by Cobanoglu ¶2, ¶24, ¶33, ¶40. 

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendis in view of Jones (US 20190307434 A1).

For claim 46, Bendis fails to teach the biohazard bag being a UN3373 biohazard bag.  Jones teaches a shippable medical sample bag [shown in Figs. 5I, 5J, and 5M] (i.e., a biohazard bag) which is a UN3373 biohazard bag [per ¶24, ¶109, ¶112].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the biohazard bag of Bendis to be a UN3373 biohazard bag as taught by Jones in order to comply with regulations necessary to the handling and shipping of biological materials. As motivated by Jones ¶24, ¶112.

In consideration of Examiner’s citations for the cutaneous construct in Bendis, and in earnest and good faith advancement of prosecution, Claim(s) 40-41 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Del Vecchio (US 20090048558 A1) in view of Kienholz.

For claim 40, Del Vecchio teaches A kit [per ¶¶98-104], comprising a mailer [kit with packaging per ¶98 is fully capable of mailing (e.g., same-day, overnighting, or even on-site intra-clinic / intra-laboratory transport and handling constitutes a form of mailing)]; a cooling component [¶60]; and an autologous cutaneous construct in a deployment device [entire disclosure – see at least abstract, ¶¶47-60, Figs 6-7]. 
Del Vecchio fails to teach the mailer being insulated and the kit having a biohazard bag. Del Vecchio does generally teach maintain sterility and temperature control per ¶44, ¶47, and ¶60. 
   Kienholz teaches an insulated sample mailer kit comprising a biohazard bag.  [Cols. 1-2].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the kit of Del Vecchio to incorporate the insulation biohazard bag of Kienholz in order to secure and contain potentially infectious agents and to prevent sample degradation.  As motivated by Kienholz cols. 1-2 and Subbarao ¶¶50-5

For claim 41, Del Vecchio teaches The kit of claim 40, wherein the autologous cutaneous construct is a semi-liquid suspension [per ¶56, ¶59] in a sterile syringe with a plunger. [per Figs. 3-7 and ¶53]. 
Del Vecchio does not appear to explicitly teach the syringe being transparent.  However, Examiner takes official notice that syringes in the pertinent industry are ubiquitously transparent — such a feature being well-known and typical. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN S MELHUS/Examiner, Art Unit 3791